Citation Nr: 1427761	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  03-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder impingement.

2.  Entitlement to an initial evaluation in excess of 10 percent for right-sided herniated disc with degenerative disc disease at C5-6 prior to June 13, 2006 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq., Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1978, from October 1982 to March 1988, and from August 1996 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO).  By rating action dated November 2002, the RO, in pertinent part, granted service connection for left shoulder impingement and assigned a 10 percent evaluation and granted service connection for right-sided herniated disc with degenerative disc disease at C5-6 and assigned a noncompensable evaluation.  These awards were effective February 26, 2002.  The Veteran disagreed with the initial assigned ratings. 

A March 2004 rating decision increased the evaluation assigned for the Veteran's left shoulder disability to 20 percent, and the rating assigned for his cervical spine disability to 10 percent.  These ratings were effective February 26, 2002.

In March 2004 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

By decision dated June 2004, the Board denied the Veteran's claims for increased ratings for these service-connected disabilities.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which by Order dated November 2004, granted a Joint Motion for an Order Partially Vacating the Board Decision and Incorporating the Terms of this Joint Motion.  In an April 2005 decision, the Board remanded the Veteran's claim for additional development. 

In a February 2009 rating decision, the RO assigned a 20 percent evaluation for the Veteran's service-connected cervical spine disability, effective June 13, 2006.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased rating remains on appeal and consists of the question of whether an evaluation in excess of 10 percent prior to June 13, 2006 and in excess of 20 percent thereafter.  The caption on the title page has been amended to reflect this scope.

In April 2010 the Board remanded the claim again for additional development.

In August 2010 the Board, in pertinent part, denied the claims for higher initial evaluations for the left shoulder and cervical spine disabilities.  

The Veteran appealed the Board's August 2010 action with respect to the claims for higher left shoulder and cervical spine evaluations to the Court.  In an April 2011 Order, the Court vacated the portions of the Board's August 2010 decision pertaining to higher initial evaluations for left shoulder and cervical spine disabilities and remanded the case to the Board pursuant to a Joint Motion for Partial Remand.

In January 2012, the Board again remanded the case for further development.  That development having been completed, this case is once again before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record during the time period in question and will not be addressed in this decision.

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records dated April 2010 to October 2013.
  

FINDINGS OF FACT

1.  The Veteran is right-handed. 

2.  The Veteran's left shoulder disability is manifested by limitation of motion beyond shoulder level and complaints of pain, weakness and fatigability; there is no evidence of fibrous union or ankylosis.

3.  Prior to June 13, 2006, the Veteran had mild limitation of motion of the cervical spine with complaints of pain.  No incapacitating episodes were demonstrated. 

4.  From June 13, 2006, flexion of the cervical spine was to 20 degrees with complaints of pain; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for left shoulder impingement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for right-sided herniated disc with degenerative disc disease at C5-6 prior to June 13, 2006 and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5293 (2001); 5243 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The VCAA requires that a veteran be notified of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a July 2002 letter, issued prior to the rating decision on appeal, and in a February 2004 letter, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A June 2005 letter informed him of the evidence necessary to support a claim for an increased rating.  The Veteran was advised to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  He was also informed of the information and evidence needed to establish a disability rating and effective date in a March 2006 letter. 

In any event, this claim arises from the initial award of service connection for the disabilities at issue.  In this regard, Court has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, Social Security Administration records and the reports of VA examinations. 

The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher evaluation for his neck and left shoulder disabilities and the claimant volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 8 Vet. App. 202; 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Analysis

Left shoulder impingement 

A 70 percent evaluation may be assigned for impairment of the humerus of the minor extremity with loss of head (flail shoulder).  With nonunion of the humerus (false flail joint), a 50 percent evaluation may be assigned.  A 40 percent evaluation may be assigned for fibrous union of the humerus.  A 20 percent evaluation may be assigned for recurrent dislocation of the humerus of the minor extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements or with infrequent episodes, and guarding of movement only at the shoulder level.  A 20 percent evaluation may also be assigned for malunion of the humerus with marked or moderate deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

A 30 percent evaluation may be assigned for limitation of motion of the arm of the minor extremity to 25 degrees from the side.  When the motion is limited to midway between the side and shoulder level or at the shoulder level, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2013). 

When examined by the VA in August 2001, there was no specific local tenderness, and no crepitus with motion.  The Veteran had marked pain, and he actively resisted motion of the left shoulder beyond 90 degrees of abduction and flexion, and any rotation of the shoulder.  He had excellent muscles in the left shoulder with no atrophy.  The diagnosis was complaint of pain and arthritis in the left shoulder.  He more than likely has mild limitation of motion of the shoulder.  The examiner indicated the restricted motion of the left shoulder was markedly voluntary. 

The Veteran was afforded a VA examination in June 2006.  Forward flexion of the left shoulder was 0 to 180 degrees; abduction was to 90 degrees; external rotation was to 70 degrees; and internal rotation was to 60 degrees.  The impression was that much of the Veteran's arm and shoulder pain was probably related to his rotator cuff.  The examiner stated he saw no evidence of shoulder impingement. 

A VA functional assessment evaluation was conducted in January 2007.  Abduction and flexion of the left shoulder were to approximately 90 degrees. 

A VA orthopedic examination was conducted in April 2007.  The Veteran was unable to obtain elevation of the left shoulder.  Forward flexion was from 0-170 degrees; abduction was from 0-160 degrees; external rotation was from 0-90 degrees; and internal rotation was from 0-80 degrees. 

When examined by the VA in October 2008, the Veteran reported little improvement in his left shoulder.  He complained of continuous pain, weakness and loss of motion. On examination, there was tenderness, mostly in the acromioclavicular joint and in the area of the acromion laterally.  The Veteran had moderate to severe evidence of a frozen shoulder.  He could flex only to 120 degrees; abduction was to 140 degrees; internal rotation was to 5 degrees; and external rotation was to 20 degrees.  No repetitive testing was employed.

The Veteran was provided with an additional VA examination in October 2012.  At this examination he reported sharp pain on a daily basis that was of a severity of 5 on a scale of 1 to 10.  He stated that he experiences flare-ups in which he is unable to continue with activities due to pain.  Tenderness to palpation was noted over the joint.  He could flex only to 90 degrees; abduction was to 90 degrees; internal rotation was to 50 degrees; and external rotation was to 50 degrees.  Upon repetitive testing, the Veteran could flex only to 90 degrees; abduction was to 90 degrees; internal rotation was to 55 degrees; and external rotation was to 50 degrees.  There was no evidence of painful motion with any iteration.  Functional limitation included less movement than normal.  No ankylosis, non-union, malunion, or dislocation was found.  Imaging revealed degenerative arthritis.  The examiner noted that the Veteran's shoulder affects his employment as he has to stop doing activities when he has shoulder pain, has poor grip strength in the left hand, is able to use a keyboard, can only work overhead for a limited duration, and can sometimes lift 10 pounds or more.  In a November 2013 addendum opinion, the examiner found that it would require resort to mere speculation to determine the Veteran's loss of motion during a flare-up, although it was noted that pain, weakness, and fatigability could limit functional ability.

Initially, the record reflects that the Veteran is right-handed. 

The Veteran's left shoulder disability is currently evaluated under Diagnostic Code 5202.  In order to establish a higher rating under this provision, the record must show fibrous union of the humerus.  Since there is no clinical evidence of this, there is no basis on which a higher rating may be assigned. 

The Veteran's representative has argued that the left shoulder disability should be rated under Diagnostic Code 5200 (2013), which provides for ankylosis of the scapulohumeral articulation. 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81   (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999). 

The Board acknowledges that during the course of the October 2008 VA examination, the examiner commented the Veteran had evidence of a frozen shoulder.   There was no replication of such findings in the November 2012 VA examination.  The Board concedes the Veteran has limitation of motion of the left shoulder, but ankylosis has not been demonstrated.  Thus, inasmuch as ankylosis is not present, it is inappropriate to evaluate the Veteran's left shoulder disability under Diagnostic Code 5200. 

The Board finds that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left shoulder disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial evaluation in excess of 20 percent for left shoulder impingement. 

Cervical Spine

The Board notes that, during the course of this appeal, specifically, on September 26, 2003, new regulations for the evaluation of service-connected disabilities of the spine became effective.  VA's General Counsel  has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000). 

Under the old version of the regulations, a 60 percent evaluation may be assigned for intervertebral disc syndrome which is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Where severe, with recurring attacks with intermittent relief, a 40 percent evaluation is assignable.  When moderate, with recurring attacks, a 20 percent evaluation may be assigned.  When mild, a 10 percent evaluation may be assigned.  Diagnostic Code 5293 (as in effect prior to September 23, 2002). 

Under the interim revised criteria for intervertebral disc syndrome which became effective September 23, 2002, a 20 percent evaluation was indicated where there was evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation required incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  Those criteria remained in effect with the revision effective September 26, 2003, except the Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  For the purpose of evaluations under the revised criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

Pursuant to the revised rating criteria, intervertebral disc syndrome can also be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (effective September 23, 2002) and 5243 (effective September 26, 2003).  

A 30 percent evaluation will be assigned for severe limitation of motion of the cervical spine.  When the limitation of motion is moderate, a 20 percent evaluation will be assigned.  When slight, a 10 percent evaluation will be assigned. 38 C.F.R. § 4.71a , Diagnostic Code 5290 (as in effect prior to September 26, 2003). 

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).   As the Veteran has already been provided by the RO with a separate evaluation for neurologic abnormalities of the left upper extremity, no further discussion of this aspect shall ensue.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  See Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2). 

A VA orthopedic examination in August 2001 disclosed no palpable spasm in the neck muscles.  There was diffuse tenderness.  The neck easily flexed to bring the chin to the sternum.  The Veteran could extend 30 degrees, and rotate 45 degrees in each direction.  The Veteran complained of pain throughout lateral bending from 0 to 30 degrees in each direction.  There was no evidence of any lack of endurance or lack of coordination.  The Veteran related his left hand had feeling but no sensation.  The examiner stated this was difficult to evaluate.  There was no weakness or crepitus in the left elbow.  All movement of the left upper extremity was without pain or weakness.  The Veteran had excellent strength in the hands.  No motor weakness in the upper extremities was present.  The diagnosis was complaint of neck spasms and stiffness with no objective findings on examination and no disability noted. 

On VA neurological examination in December 2001, the Veteran complained of pain in his right arm and spasms in both hands.  An examination disclosed motor strength was 5/5 bilaterally.  The examiner stated the Veteran had pain in both arms.  He added there was no obvious neurological cause for the complaints. 

A CT of the cervical spine at a private facility in November 2003 revealed disc space narrowing of C5-6, but no significant spinal stenosis or foraminal narrowing. 

The Veteran was seen in a VA outpatient treatment clinic in January 2004.  He reported neck pain and related he intermittently suffered from numbness in his hands, "twitches," "spasms" and "jumping" in his arms.  He claimed he dropped things from his left hand. In June 2004, the Veteran asserted his neck pain was intermittent and lasted until he took pain medication.  He said the pain sometimes radiated to his right arm. 

The Veteran was afforded a VA examination of the spine in June 2006.  He rated his neck pain as 7/10 on a regular basis, with exacerbations to 10/10.  He claimed he had them about 100 times in the previous 12 months.  An examination disclosed posterior pain in the neck and the right paravertebral muscles.  Range of motion was restricted in almost all ranges.  Forward flexion was from 0-30 degrees; extension was from 0-30 degrees; lateral flexion was from 0-35 degrees, bilaterally; and rotation was 0-50 degrees on the right and 0-60 degrees on the left.  The upper extremity muscles demonstrated bilateral and equal 5/5 strength in the biceps, triceps, wrist flexors, and wrist extensors.  There was no numbness or lack of sensation in either hand.  There was a weakened left grip.  The impression was the Veteran had mild cervical disc disease and spondylosis at C5-6.  He indicated that much of his arm pain was probably related to his rotator cuff. 

A VA neurology examination was conducted in April 2007.  Strength in the upper extremities was 5/5 throughout. Reflexes were 2+.  The Veteran had some patchy deficits on sensory examination to pinprick that did not fit a particular dermatome or peripheral nerve pattern.  He had numbness over the medial forearms, the entire palmar surface of the right hand, and the entire left wrist. 

The Veteran was also afforded an orthopedic examination by the VA in April 2007.  He stated his cervical spine complaints were relatively unchanged from the June 2006 VA examination.  The examiner noted range of motion of the elbow and wrist was normal.  He added there was no change in the history or examination of the cervical spine. 

Another VA examination of the spine was conducted in October 2008.  It was indicated there was no true radiculopathy involving the cervical spine, but moderate pain with motion to the neck.  The Veteran stated he had arm pain.  An examination disclosed no muscle weakness of the elbows or wrists.  The Veteran could flex his cervical spine to 45 degrees; extension was to 30 degrees; and rotation was to 60 degrees, bilaterally.  Good hand function was noted.  The examiner did not detect any significant weakness in his grip.  The diagnosis was degenerative disc disease of the cervical spine, C5-6. 

The Veteran was administered an additional VA examination in October 2012.  The Veteran reported sharp and throbbing daily neck pain that is at the severity of 3 to 4 on a scale of 1 to 10.  Some days the severity increases to 7 to 8 on a scale of 1 to 10.  The pain was noted on the left side and does not move.  The Veteran reported flare-ups in which he is unable to do anything until the pain subsides.  There was tenderness to palpation over the spine.  The Veteran's flexion was 20 degrees, extension was 30 degrees, right lateral flexion was 40 degrees, left lateral flexion was 45 degrees, right lateral rotation was 55 degrees, and left lateral rotation was 40 degrees.  There was no pain noted with movement.  Upon repetition, flexion was to 40 degrees, extension was 40 degrees, bilateral lateral flexion was 45 degrees or greater, right lateral rotation was 60 degrees, and left lateral rotation was 45 degrees.  There was no evidence of pain or loss of motion upon repetition.  Functional loss was noted as less movement than normal and incoordination.  There were no findings of intervertebral disc syndrome.  The Veteran uses a cane for locomotion.  Imaging revealed arthritis.  The Veteran's cervical spine was found to affect his employment in that he has to stop what he is doing when he has neck pain, has poor grip strength in the left hand, is able to use a keyboard, and can only work overhead for a limited duration.  In a November 2013 addendum opinion, the examiner found that it would require resort to mere speculation to determine the Veteran's loss of motion during a flare-up, although it was noted that pain, weakness, and fatigability could limit functional ability.

The Veteran asserts a higher rating that 10 percent is warranted for his cervical spine disability prior to June 13, 2006.  While some limitation of motion has been demonstrated, numerous examinations show it is not more than slight.  In fact, following the August 2001 VA examination, the examiner stated there were no objective findings, and no disability was noted.  The examiner noted no weakness involving the left elbow.  Disc disease was not more than mild.  No other treatment records during the time period prior to June 13, 2006 show any limitation of motion that would be more than slight or involving flexion of 30 degrees or less or combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent prior to June 13, 2006 is not warranted.

The Veteran was next examined by the VA in June 2006.  He asserted he had experienced numerous episodes in which his neck pain was 10/10.  Pursuant to Diagnostic Code 5243, however, in order to assign a higher rating, the evidence must establish the Veteran had incapacitating episodes.  The Veteran has neither argued nor submitted any evidence documenting that such episodes prompted a physician to order bed rest.  However, the Veteran was shown to warrant a higher 20 percent evaluation based upon limitation of motion of flexion of 30 degrees, without any further limitation or ankylosis.  Similarly, VA examinations in 2007, 2008, and 2012 do not provide any support for a higher rating by showing any further limitation of motion beyond 15 degrees or ankylosis.  The Board observes that the examiner indicated at the time of the April 2007 examination that the Veteran's cervical spine was unchanged.  Additionally, the 2012 VA examination took the Veteran's complaints of flare-ups and functional impairment into account.  The clinical evidence, however, does not show sufficient limitation of motion to warrant a higher rating, even considering his complaints of pain and functional impairment.  See Deluca, 8 Vet. App. at 202.  As such, an evaluation in excess of 20 percent from June 13, 2006 is not warranted.

The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his degenerative disc disease of the cervical spine.  The Board finds the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for right-sided herniated disc C5-6.  The Board further finds the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for right-sided herniated disc C5-6 from June 13, 2006.  

Other considerations 

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2013).  In this case there are no exceptional or unusual factors with regard to the Veteran's service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as indicated above, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 20 percent for left shoulder impingement is denied.

An initial evaluation in excess of 10 percent for right-sided herniated disc with degenerative disc disease at C5-6 prior to June 13, 2006 and in excess of 20 percent thereafter is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


